Citation Nr: 1507970	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected post MoyaMoya disease with residual headaches.

2. Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  His claim was processed by the Benefits Delivery at Discharge (BDD) Unit in Salt Lake City, Utah through the Paperless Delivery of Veterans Benefits (PDVB).  This unit handles the pre-discharge and subsequent claims for the Western and Central Areas within the Veterans Benefit Administration (VBA). 

A hearing was held in March 2014 by means of video conferencing equipment with the appellant in Wichita, Kansas before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the March 2014 hearing, additional treatment records were associated with the electronic claims file; however, a waiver of initial RO review was not submitted.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain updated treatment records and schedule a VA examination.

The Veteran seeks compensable ratings for his post MoyaMoya disease with residual headaches and for hypertension.  The Board observes that the Veteran had a VA Compensation and Pension examination in August 2013 and that a supplemental statement of the case (SSOC) was issued in August 2013.  During his hearing before the Board, the Veteran testified that both disabilities are worse than currently rated.  Regarding his headaches, he testified that he has debilitating headaches that require him to retreat to a dark, quiet room and rest.  He is unable to do anything when he has headaches.  His headaches last about one hour and occur daily.  See Transcript, 5-7.  Regarding hypertension, he stated that he is "jittery" and feels like he loses equilibrium when moving from seated to standing.  He stated that he cannot control the shaking of his hands.  In essence, he stated that his medication does not control his symptoms.  Id. at 3-4.  

Since the Veteran has indicated that his conditions are worse than currently rated, with the most recent rating having been issued in the August 2013 SSOC, the Board finds that the Veteran's testimony indicates that his disabilities have worsened since the August 2013 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that service-connected disabilities have worsened since he was previously examined, new examinations may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected post MoyaMoya disease with residual headaches and hypertension.




Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the Veteran's electronic claims file.

2. Schedule the Veteran for a VA Compensation and Pension examination to determine the current severity of the Veteran's post MoyaMoya disease with headaches and his hypertension.  The examiner must be provided access to the records in the electronic claims file and must indicate review of the claims file in the examination report.  All necessary testing must be completed and all symptoms related to both disabilities must be described in detail.

The examiner must specifically address the Veteran's headaches, which were described as debilitating during his March 2014 Board hearing.  See Transcript, 5-7.  The examiner must also address the Veteran's report that his hypertension causes him to feel "jittery", to feel like he loses equilibrium when moving from seated to standing, and to be unable to control the shaking of his hands.  See Transcript, 3-4.  The examiner should address the Veteran's contention that his medication does not control his symptoms. 

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




